Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1, 5-6, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer, U.S. pat. Appl. Pub. No. 2019/0230053 in view of Nagatani, U.S. pat. Appl. Pub. No. 2010/0250738.
	Per claims 1 and 12, Hammer discloses a method for establishing network connection between a network device (first host computer) and a second host computer, wherein the second host computer comprises a server (par 0014), comprising:
a) the second host computer obtaining a parameter set which includes network address with subnet and MAC address of the first host computer, and starting to establish a network connection to the first host computer (see par 0038);
b) checking whether the network connection is stable, i.e., address has changed as host computer moved to different location (par 0041); and
c) when the second host computer determines that the network connection is unstable, the second network device automatically searching network addresses in a specific network segment to locate the first host computer according to an ARP table, and connecting to the first host computer when the first host computer is found (see par 0035, 0042-0043).
	Hammer does not explicitly teach using DHCP to obtain a network address in a specific network segment. However such use of DHCP to obtain network address for network devices in 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize DHCP in Hammer because it would have enabled assigning network addresses for network devices in the specific network segment (see Nagatani, par 0005).
	Per claims 5 and 9, Hammer teaches updating the parameter set to include the network address of the first host when the second host connects to the first host (see par 0039-0040, 0043).
	Per claim 6 and 11, Nagatani discloses locating a certain network device (i.e., a printer) in a specific network segment comprises comparing a MAC address of the certain network device with recorded/registered MAC addresses (see Nagatani, par 0075).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize Nagatani teaching of comparing MAC addresses in Hammer because it would have enabled identifying the previously registered network device.

3.	Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer and Nagatani and further in view of Yung, U.S. pat. Appl. Pub. No. 2016/0088093.
	Per claims 2 and 7, Hammer does not teach checking whether the network connection is stable by checking content and continuity of received data packets such as receipt of feedback signals from the network device. However, Yung discloses a method of checking whether the network connection is stable for providing adequate service by monitoring received echo responses (see Yung, par 0042).

	Per claim 8, Yung also teaches automatically restarting/rebooting the network device when it is determined that the network connection is unstable even though the network device can be reached (see Yung, par 0042, 0047).

4.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer and Nagatani and further in view of Priyadarshini, U.S. pat. Appl. Pub. No. 2017/0031673.
	Hammer does not teach automatically checking whether a driver or firmware version of a network device is supported (or compatible) with the server when the network connection has been established. However, Priyadarshini discloses a method for automatically determining if a network device having the latest firmware or driver supported by the server comprising upon establishing a connection between server and a network device, obtaining a known server driver version, comparing current device driver version with the known server driver version to determine if the current device driver version matches the known server driver version (see Priyadarshini, par 0019).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hammer with Priyadarshini teaching because it would have enabled the network device operates with the latest driver version supported by the server.


Response to Amendment
5.	Applicant’s arguments filed November 12, 2021 with respect to claims 1-9 and 11-12 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
6.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 





/Viet D Vu/
Primary Examiner, Art Unit 2448
11/22/21